


110 HRES 668 EH: Recognizing the 50th anniversary of the

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 668
		In the House of Representatives, U.
		  S.,
		
			September 24, 2007
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  September 25, 1957, desegregation of Little Rock Central High School by the
		  Little Rock Nine.
	
	
		Whereas on May 17, 1954, the United States Supreme Court
			 announced in Brown v. Board of Education (347 U.S. 483) that, “in the field of
			 education, the doctrine of ‘separate but equal’ has no place”;
		Whereas the Brown decision recognized as a matter of law
			 that the segregation of public schools deprived students of the equal
			 protection of the laws under the Fourteenth Amendment to the Constitution of
			 the United States;
		Whereas in 1957, three years after the landmark Brown v.
			 Board of Education decision, the promise of access and equality within the
			 realm of education remained unfilled in Little Rock, Arkansas, and throughout
			 the Nation;
		Whereas on September 4, 1957, nine African American
			 students who would later be deemed the Little Rock Nine, Minnijean Brown,
			 Elizabeth Eckford, Ernest Green, Thelma Mothershed, Melba Pattillo, Gloria Ray,
			 Terrence Roberts, Jefferson Thomas, and Carlotta Walls, were denied admittance
			 to Little Rock Central High by the Arkansas National Guard at the order of the
			 Arkansas Governor;
		Whereas on September 23, 1957, the Little Rock Nine, armed
			 with a Federal court order, again tried to attend Little Rock Central High and
			 implement the law of the land, but protests and violence forced the group of
			 students to leave the school;
		Whereas on September 25, 1957, this Nation would realize a
			 historic day when the Little Rock Nine, escorted by Federal troops at the order
			 of President Dwight D. Eisenhower, successfully integrated Little Rock Central
			 High;
		Whereas throughout their tenure at Little Rock Central
			 High, the Little Rock Nine, with conviction and dignity, championed school
			 integration despite death threats, verbal and physical assaults, school
			 closings, and other adversities;
		Whereas the Little Rock Nine are symbolic of the
			 victorious dismantling of school segregation, as well as the full and equal
			 participation in American society that all citizens are entitled to, and
			 continue to advance such principles through the Little Rock Nine
			 Foundation;
		Whereas the significance of the Little Rock Nine and their
			 actions have been acknowledged with numerous awards and recognitions, including
			 the 2007 Little Rock Central High School Desegregation 50th Anniversary
			 Commemorative Coin, the Congressional Gold Medal in 1999, the inclusion of
			 Little Rock Central High School in the National Park System in 1998, and the
			 designation of Little Rock Central High School as a National Historic Landmark
			 in 1982;
		Whereas on the 50th anniversary of the desegregation of
			 Little Rock Central High School by the Little Rock Nine, the Nation will
			 celebrate this great civil rights achievement through forums and town halls,
			 commemorations, and significantly, the dedication of a permanent Little Rock
			 Central High School Museum and Visitor Center; and
		Whereas in 2007, as the Little Rock Nine and the entire
			 Nation celebrates 50 years of integration, we must acknowledge recent setbacks
			 to the guarantee of opportunity and inclusion within our educational system, in
			 both K–12 and higher education: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)acknowledges and commemorates the 50th
			 anniversary of the desegregation of Little Rock Central High School by the
			 Little Rock Nine;
			(2)encourages all Americans, upon this 50th
			 anniversary, to recognize the historic contributions of the Little Rock Nine,
			 who not only secured integration for Little Rock Central High School, but
			 hundreds of thousands of schools across the country; and
			(3)commits itself, in the wake of recent
			 challenges, to continuing the legacy of Brown v. Board of Education and the
			 Little Rock Nine by protecting and advancing equal educational opportunity for
			 all.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
